DETAILED ACTION
Claim Interpretation
The term “shifting drive” in claim 1 has been interpreted as a drive that performs a shifting action. There are no special structural details provided to the term “shifting drive” beyond what has been disclosed by the instant specification and drawings.
Allowable Subject Matter
Claims 1, 3-9, 11-14, 16-28, 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fails to teach or render obvious all the limitations of the instant claim 1 including the interior and exterior cups, the first and second exhausts and drains, and the annular member being formed separately from the interior cup, movable upward/downward along an outer periphery inside the exterior cup body to not close the interior cup outlet, a drive device to move the annular member and the annular member includes a plurality of connectors that connect to the interior cup at corresponding plurality of points located at equal intervals from the center in plan view.
The prior art alone or in combination fails to teach or render obvious all the limitations of instant claim 26 including the exhaust port in a direction opposite to the direction of airflow caused by the rotation of the substrate holder.
The remaining claims are included for their dependency from claims 1 or 26 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716